 1 Paul H. Deese (State Bar No. 301328)
     LS Carlson Law
 2 A Professional Law Corporation
     85 Enterprise, Suite 310
 3 Aliso Viejo, CA 92656
     Telephone: (949) 421-3030
 4 Telecopier: (949) 421-3031
     service@lscarlsonlaw.com
 5
     Attorneys for Cross-Appellants,
 6 Laurence Jennings and Raj Patel

 7

 8                           UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10 In Re:                                    Case No.: 4:19-cv-02588-YGR
11
     Sarah-Jane Parker,                      Bankruptcy Case No. 14-bk-44083-CN
12
               Debtor.                       Chapter 13
13
     __________________________________      Hon. Yvonne Gonzalez Rogers
14
                                             CROSS-APPELLANTS’ STATEMENT
15 Bayside Court Owners Association,         OF ISSUES ON APPEAL AND
                                             DESIGNATION OF RECORD
16                Appellants,
                                             Ninth Circuit Case No. 21-15746
17
     and
18

19 Laurence Jennings; Raj Patel,

20                Cross-Appellants,
21          v.

22 Sarah-Jane Parker,

23
                 Appellee.
24

25

26
27

28
                                           1
                                          Designation of Record, Statement of Issues on Appeal
                                                                 Case No. 4:19-cv-02588-YGR
 1        Cross-Appellants Laurence Jennings and Raj Patel hereby submit the following
 2 Statement of Issues Presented and designate the following for inclusion in the record on

 3 appeal:

 4                            STATEMENT OF ISSUES PRESENTED
 5        1.     Whether the District Court erred when it found (and affirmed the
 6 Bankruptcy Court’s finding) that Cross-Appellants Jennings and Patel violated 11

 7 U.S.C. § 362(a)(6) by signing the lease of Debtor’s condominium unit despite BCOA

 8 obtaining relief from stay by Order entered on April 1, 2015 to exercise any and all

 9 rights under the CC&Rs.

10        2.     Whether the District Court erred when it found (and affirmed the
11 Bankruptcy Court’s finding) that Cross-Appellants Jennings and Patel were personally

12 liable to the Debtor for damages for executing the lease of the Debtor’s condominium

13 unit when Jennings and Patel were acting in their roles as directors of a non-profit

14 mutual benefit corporation.

15        3.     Whether the District Court erred when it found that Cross-Appellants
16 Jennings and Patel were not protected by the immunity provided by California

17 Corporations Code section 7231.5.

18

19                               DESIGNATION OF THE RECORD
20        1.     Motion for Sanctions for Violation of the Automatic Stay, filed November
21               3, 2015.
22        2.     Memorandum of Points and Authorities in Support of Motion for
23               Sanctions, filed November 3, 2015.
24        3.     Exhibits AA through RR, November 3, 2015.
25        4.     Notice of Hearing, November 3, 2015.
26        5.     Declaration of Sarah-jane Parker, filed November 3, 2015.
27        6.     Response to Motion for Sanctions for Stay Violation and Contempt, filed
28
                                               2
                                              Designation of Record, Statement of Issues on Appeal
                                                                     Case No. 4:19-cv-02588-YGR
 1         by Respondents, January 4, 2016.
 2   7.    Motion for Order to Show Cause, filed December 15, 2016.
 3   8.    Notice of Hearing, filed December 15, 2016. Exhibit SS to XX, filed
 4         December 15, 2016.
 5   10.   Order Consolidating and Continuing Contempt Hearings, February 22,
 6         2017.
 7   11.   Memorandum Decision Granting Summary Judgment in Part and Denying
 8         Summary Judgment in part, August 24, 2017.
 9   12.   Order Granting Summary Judgment in Part and Denying Summary
10         Judgment in Part, October 4, 2017.
11   13.   Order Setting Pretrial Conference, October 6, 2017
12   14.   Joint Pretrial Order, filed February 28, 2018, and Exhibits (Respondents
13         Exhibit and Witness List, Parker Witness List and Exhibit List).
14   15.   Debtor Sarah- Jane Parker's List of Disputed Facts for Trial, filed
15         March 14, 2018.
16   16.   First Amended Pre-Trial Statement of Disputed Facts filed by Parker on
17         April 11, 2018.
18   17.   Debtor's Motions in Limine to Exclude or otherwise Limit Testimony from
19         Marc Fong and Marlene Fong and supporting declarations and exhibits,
20         Respondents' Opposition, and Debtor's Reply.
21   18.   Transcript of Proceedings, April 30, 2018 (hearings on Debtor's Motions in
22         Limine).
23   19.   Final Joint Pretrial Order and Exhibits (Debtor's Witness List, Respondent's
24         Witness List, Debtor's Exhibit List, Respondent's Exhibit List), May 7,
25         2018
26   20.   Stipulation filed May 22, 2018.
27   21.   Respondents' Trial Brief, filed May 22, 2018.
28
                                          3
                                         Designation of Record, Statement of Issues on Appeal
                                                                Case No. 4:19-cv-02588-YGR
 1   22.   Debtor's Trial Exhibits, A, B, C, D, E, F, G, H, I, J, K, O, T, V, W, X,
 2         Y, Z, AA, AM, AU, AV (identical to Ex. 37), AW, AZ, BJ, BK, BL, BM,
 3         BN, BT, BX, and BW, BZ
 4   23.   Respondents' Trial Exhibits #1, 2, 3, 4, 5, 6, 7, 8, 9, 16, 17, 18, 28, 35, 36,
 5         38, 40, 41 and 43, 44, 45, 46 47, 48, 49, 50.
 6   24.   Transcript of court proceedings, May 29, 30, July 31, August 7,
 7         August 21, 2018.
 8   25.   Debtor's Post Trial Brief, filed October 12, 2018.
 9   26.   Respondents' Closing Brief, filed October 12, 2018.
10   27.   Memorandum Decision After Trial, January 29, 2019.
11   28.   Application for Compensation, filed March 2, 2019.
12   29.   Two separate Declarations of Marc Fong in Support of Application for
13         Compensation, March 2, 2019.
14   30.   Declaration of Marlene Fong in Support of Application for Compensation,
15         and exhibits, Attorney Time Records, filed March 2, 2019.
16   31.   Objection to Application for Compensation, filed March 18, 2019.
17   32.   Reply to Objection, filed by Debtor March 25, 2019.
18   33.   Two Separate Declarations of Marlene Fong in Support of Application for
19         Compensation, filed March 25, 2019.
20   34.   Declaration of Marc Fong, filed March 25, 2019.
21   35.   Transcript of Proceedings, April 1, 2019.
22   36.   Order Awarding Attorneys' Fees and Costs, April 11, 2019.
23   37.   Judgment, entered April 11, 2019.
24   38.   Certified copy of the docket entries in Case No. 14-44083.
25   39.   Notice of Appeal, April 24, 2019.
26   40.   Order Affirming in Part and Vacating and Remanding in Part Bankruptcy
27         Court’s Judgment, March 22, 2021 (District Court)
28
                                           4
                                          Designation of Record, Statement of Issues on Appeal
                                                                 Case No. 4:19-cv-02588-YGR
 1

 2

 3 Dated: May 19, 2021   LS CARLSON LAW, PC
 4
                         By: /s/ Paul H. Deese
 5                         PAUL H. DEESE
                           Attorneys for Cross-Appellants,
 6                         Laurence Jennings and
                           Raj Patel
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                             5
                            Designation of Record, Statement of Issues on Appeal
                                                   Case No. 4:19-cv-02588-YGR
 1                             CERTIFICATE OF SERVICE
 2
          I HEREBY CERTIFY that on May 19, 2021, a copy of the foregoing CROSS-
 3   APPELLANTS’ STATEMENT OF ISSUES ON APPEAL AND DESIGNATION
     OF RECORD will be electronically filed the with the Clerk of Court using the
 4   CM/ECF system, which will then send a notification of such filing (NEF) to the
     following:
 5
 6 Marc Alan Fong , APC
   mfong@fonglaw.com
 7
 8 Marlene Ann Fong
   marlene.fong@fonglaw.com
 9
10 Christina Latta Henry
   chenry@hdm-legal.com
11
12 Miriam Hiser
   mhiser@hiserlaw.com
13
14 Jeff Darryl Kahane
   jkahane@duanemorris.com
15
16 Aron Mark Oliner
   roliner@duanemorris.com,dmicros@duanemorris.com
17
18 And I hereby certify that I will mail the document by U.S. mail to the following non-
   filing users:
19
20 Martha G. Bronitsky
   P.O. Box 5004
21
   Hayward, CA 94540-5004
22
   U.S. Trustee Office of the U.S. Trustee /Oakland
23
   Office of the United States Trustee
24 Phillip J. Burton Federal Building
   450 Golden Gate Ave.
25
   San Francisco, CA 94102
26
27
28
                                          1
                                CERTIFICATE OF SERVICE
 1              By: ___s/ Paul H. Deese___
 2                  Paul H. Deese
                    Attorney for Cross-Appellants
 3                  Laurence Jennings and Raj Patel
 4                  LS Carlson Law, PC
                    85 Enterprise, Suite 310
 5                  Aliso Viejo, California 92656
 6                  Ph: (949) 421-3030
                    pdeese@lscarlsonlaw.com
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
               2
     CERTIFICATE OF SERVICE
